DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The 8/10/2020 IDS has been considered by the examiner.

Response to Arguments
Regarding the rejection(s) of claims under 35 USC 102 / 103:
Applicant's arguments have been fully considered but they are not persuasive. 

Concerning claim 1:
	Applicant first argues that “[t]here is no indication in the cited section of Marquardt that the “security token” is used “to manage access to resources for the primary application.” In response, it is noted that at least Col. 2, Ll. 15-27 of Marquardt discusses a service request from a client application comprising a service security token, and validating the token for performing a software service for the client application. At least Col. 5, Ll. 4-6 further concern validating the token to provide requested services to the client application. 
	Applicant further argues that the client application “does not operate in a container as recited in the claim,” that Marquardt does not disclose “two separate containers,” and that “and there is no security token that manages access to the resources of the client application.” In response, it is noted that at least Col. 8, Ll. 25-30 of Marquardt recite that the client application may execute in a trusted security zone of the UE, while at least Col. 11, Ll. 53-Col. 12, Ll. 56 discuss the trusted security zone comprising normal partition applications and secure partition applications; the partitions being run on separate virtual processors. With respect to the token, 

Concerning claim 5:
	Since Applicant argues that claim 5 is allowable for the same reasons as argued above, its rejection is likewise maintained.

Concerning claims 9 and 14:
	Since Applicant argues that claims 9 and 14 are allowable for the same reasons as argued above, their rejections are likewise maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marquardt (US 10,055,578 B1).

Regarding claim 1, Marquardt discloses: A method for a container manager to manage access to resources within a virtualization platform with the use of application tokens, where an application token includes information identifying a primary application that can be used to manage access to the resources for the primary application (e.g., Col. 1, Ll. 60-67 of Marquardt concerning a token and application identity), the method comprising: 
generating, by the container manager (service token server / token broker), the application token for the primary application (client application), where the primary application is executing in a first container; 
Refer to at least Col. 4, Ll. 58-61 of Marquardt with respect to creating the token by the token server. 
Refer to at least Col. 3, Ll. 35-44 of Marquardt with respect to the client application and associated container and token. 
instantiating, by the container manager, an application helper (service application) and a second container (e.g., FIG. 3 of Marquardt) for the application helper to execute within, the second container separate from the first container; and 
Refer to at least Col. 4, Ll. 46-54 and Col. 8, Ll. 62-65 of Marquardt with respect to invoking the service application by means of the token server. 
Refer to at least Col. 8, Ll. 13-21 and Col. 13, Ll. 59-61 of Marquardt with respect to the service application executing within a container.
providing, by the container manager, the application token to the application helper to manage on behalf of the primary application.
Refer to at least Col. 5, Ll. 1-5, Col. 9, Ll. 26-30, and Col. 13, Ll. 59-Col. 14, Ll. 5 of Marquardt with respect to providing the token to the service application by means of the token server (i.e., via the API invocation provided by the token server).

Regarding claim 2, Marquardt discloses: The method of claim 1, further comprising: initiating the primary application and the first container.
Refer to at least Col. 3, Ll. 7-14 and 35-49 of Marquardt with respect to initiating and executing containers and applications.

Regarding claim 3, Marquardt discloses: The method of claim 1, further comprising: receiving a renewal request for the application token from the application helper.
Refer to at least Col. 7, Ll. 21-54 of Marquardt with respect to renewing the token.

Regarding claim 4, it is rejected for substantially the same reasons as claims 1 and 3 above (i.e., the citations).

Regarding independent claim 5, it is substantially similar to independent claim 1 above, and is therefore likewise rejected.

Regarding claims 6-8, they are substantially similar to claims 2-4 above, and are therefore likewise rejected. 

Regarding claim 9, Marquardt discloses: A method for an application helper to assist a primary application to access resources within a virtualization platform with the use of application tokens, where an application token includes information identifying the primary application that can be used to manage access to the resources for the primary application, the method comprising: 
receiving an application programming interface (API) request from the primary application; inserting the application token of the primary application into the API request; and 
Refer to at least FIG. 1 and 3 of Marquardt with respect to containers and associated stored applications; Service Token Server.
Refer to at least Col. 1, Ll. 19-32 and Col. 4, Ll. 44-Col. 5, Ll. 15 of Marquardt with respect to APIs associated with application requests; containers. 
sending the API request to an API server with the application token.
Refer to at least Col. 8, Ll. 36-65 and Col. 13, Ll. 48-Col. 14, Ll. 5 of Marquardt with respect to token provision and usage. 

Regarding claim 10, Marquardt discloses: The method of claim 9, further comprising: receiving response from the API server; and determining whether the received response indicates an error.
Refer to at least Col. 7, Ll. 37-54, Col. 8, Ll. 44-65, and Col. 9, Ll. 31-Col. 10, Ll. 2 of Marquardt with respect to determining validity; expiration status.

Regarding claim 11, it is rejected for substantially the same reasons as claim 10 above (i.e., refer to the above citations).

Regarding claim 12, Marquardt discloses: The method of claim 9, further comprising: requesting, by the application helped, renewal of the application token from a container manager; and receiving, by the application helper, a renewed application token from the container manager.
Refer to at least Col. 7, Ll. 33-36, and Col. 4, Ll. 18-43 of Marquardt with respect to token expiration; requesting expiration extension.

Regarding claim 13, it is rejected for substantially the same reasons as claim 1 above.

Regarding independent claim 14, it is substantially similar to independent claim 9, but is in system form. Accordingly, it is rejected for substantially the same reasons as claim 9 above, and further in view of at least FIG. 1-3 and 7-9 of Marquardt.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432